Title: From George Washington to Brigadier General William Smallwood, 9 March 1779
From: Washington, George
To: Smallwood, William


Dear Sir
Head Quarters [Middlebrook] 9 March 1779
I have recd yours of this morning. I do not conceive that the 4th Article of the Resolve of Congress for regulating Rank meant to extend the right of filling vacancies, at the time they happened, beyond the 16th day of Sepr 1776, because it would interfere with the arrangements made by the States for the formation of the new Army About that time the different States or Commissioners appointed by them were supposed to take a review of their Officers as they then stood and to promote some and let others remain as they were. Your second question is involved in the first and the same answer serves.
I do not know of any law of this State that makes provision for the case you mention—Govr Livingston is at Lord Stirlings quarters and if you consult him perhaps he can inform you of the proper steps to be pursued. I would have you keep the Man in confinement till we know whether the Civil law gives any redress. This state is very tenacious of the rights of its inhabitants, and I would not wish to put military law in execution but upon extremity. In a letter which I had occasion to write to the Governor a few days ago I took occasion to mention a case of the like kind and wished him if there was not a law to prohibit Inhabitants from dealing with soldiers to endeavour to procure one. I am &.